Citation Nr: 0024551	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  00-17 462	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  


FINDINGS OF FACT

1.  The September 1998 fee agreement between the veteran and 
his attorney provides for direct payment of a 20 percent 
contingency fee by VA to the attorney.

2.  The RO has not addressed the issue of entitlement to 
attorney fees based on the fee agreement between the veteran 
and his attorney.


CONCLUSION OF LAW

The Board lacks jurisdiction to review, in the first 
instance, the September 1998 fee agreement providing for 
direct payment of a contingency fee by the VA to the 
veteran's attorney.  38 U.S.C.A. §§ 7104(c), 5904(c)(2) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 20.101 (1999), Scates v. 
Gober, No. 97-875 (U.S. Vet. App. Aug. 14, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It has been the policy of the VA that the Board has original 
jurisdiction over all cases involving determination of basic 
eligibility for attorney fees paid by the VA from past-due 
benefits.  See 38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c) 
(1999).  However, in a recent decision, the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board does not have original jurisdiction to consider under 
section 5904(c)(2) any issues regarding entitlement to 
attorney fees in direct-payment cases.  The Court held that 
all issues involving entitlement or eligibility for attorney 
fees under direct-payment contingency-fee agreements, as 
contrasted with the issues of reasonableness and 
excessiveness, must first be addressed by the RO in 
accordance with the normal adjudication procedures and cannot 
be the subject of sua sponte or other original (on motion) 
BVA review.  See Scates v. Gober, No. 97-875 (U.S. Vet. App. 
Aug. 14, 2000).

The instant fee agreement involves direct payment of a 
contingency fee, and as such the Board may not issue a 
decision in the first instance.  The Board lacks jurisdiction 
of this matter and it is dismissed as directed by the Court.


ORDER

The matter is dismissed.





		
	S. L. KENNEDY 
Member, Board of Veterans' Appeals



 



